29 A.3d 312 (2011)
208 N.J. 356
In the Matter of Joseph A. FOGLIA, an Attorney at Law (Attorney No. XXXXXXXXX).
D-23 September Term 2011, 069342
Supreme Court of New Jersey.
October 26, 2011.

ORDER
This matter having been duly presented to the Court, it is ORDERED that JOSEPH A. FOGLIA, formerly of BAONNE, who was admitted to the bar of this State in 1975, and who has been suspended from the practice of law since December 10, 2007, by Orders of this Court filed December 10, 2007, and July 22, 2011, be restored to the practice of law, effective immediately.